DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/07/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 18 have been considered, but are not persuasive. The new ground of rejection cites Akasaka US 2015/0277187 as teaching the amended claim limitations in at least independent claims 1 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight US 2004/0046911 in view of Kang US 2004/0119901 and Akasaka US 2015/0277187.
Regarding claim 1, McKnight discloses a liquid crystal display device, in at least figs.3-4, 6 and 13-19, comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19), wherein each pixel of the plurality of pixels includes: 
a first electrode (82); 
a second electrode (78) opposed to the first electrode; 
a liquid crystal layer (80) between the second electrode and the first electrode; 
a first region (region with 78B), wherein the first region has a first optical path length (the length in the first region) between the first electrode and the second electrode; 
a second region (region with 78A), wherein the second region has a second optical path length (the length in the second region) between the first electrode and the second electrode, 
wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.4 and para.21); and 
an optical path length adjusting layer (86, or 86 with 88) between the liquid crystal layer and the second electrode, and
wherein the first optical path length in the first region is longer than the second optical path length in the second region (see fig.4).
McKnight does not explicitly disclose a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position, and a lens above the second electrode, a cover layer between the second electrode and the lens, wherein the cover layer is configured to adjust a focal length of the lens.
Kang discloses a liquid crystal display device, in at least fig.8, a thickness of the optical path length adjusting layer (426) varies in the first region (a region overlaps with V portion of 424)(see annotated fig.8 below) and the second region (see annotated fig.8 below), in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position (the lowest portion of the first region, see fig.8 below) and decreases after the first position (see fig.8 below), in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position (the highest portion of the second region, see fig.8 below) and increases after the second position (see fig.8 below) for the purpose of improving the uniformity of the cell gap (para.60).

    PNG
    media_image1.png
    560
    766
    media_image1.png
    Greyscale

Akasaka discloses a liquid crystal display device, in at least figs.2,15 and 16, a lens (201; 401) above the second electrode (228; 426), a cover layer (202, 203 or 202 with 203; 402 ,403 or 402 with 403) between the second electrode and the lens (see figs.2 and 15), wherein the cover layer is configured to adjust a focal length of the lens (see at least figs.2 and 15) for the purpose of increasing the contrast (para.100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position, and a lens above the second electrode, a cover layer between the second electrode and the lens, wherein the cover layer is configured to adjust a focal length of the lens as taught by Kang and Akasaka respectively in the liquid crystal display device of McKnight for the purpose of improving the uniformity of the cell gap and increasing the contrast.
Regarding claim 2, McKnight discloses a difference between the first optical path length and the second optical path length is 1/4 of a wavelength λ of light that enters the liquid crystal layer (para.11). 
Regarding claim 3, McKnight discloses an alignment film (a liquid crystal alignment layer, para.43) between the optical path length adjusting layer and the liquid crystal layer in the first region, and between the second electrode and the liquid crystal layer in the second region, wherein the alignment film is on a planarized surface across the first region and the second region (see fig.4). 
Regarding claim 4, McKnight discloses a drive substrate (76 or 84); and a counter substrate (84 or 76) opposite to the drive substrate, wherein the first electrode, the liquid crystal layer, and the second electrode are between the drive substrate and the counter substrate (see fig.4). 
Regarding claim 6, McKnight discloses the first electrode, the liquid crystal layer, the second electrode, and the counter substrate (76) are in this order on the drive substrate (84)(see fig.4). 
Regarding claim 7, McKnight discloses an area of the first region and an area of the second region are equal to each other in each pixel of the plurality of pixels (see figs.4, 13, 14, 16 and 19). 
Regarding claim 9, McKnight discloses the plurality of pixels is in a matrix form (see figs.13-19). 
Regarding claim 10, McKnight discloses the first region is in a band shape across the plurality of pixels (see fig.13). 
Regarding claim 12, Kang discloses the optical path length adjusting layer has a curved cross-sectional shape (see fig.8) for the purpose of improving the uniformity of the cell gap (para.60). The reason for combining is the same as claim 1.
Regarding claim 13, Kang discloses the thickness of the optical path length adjusting layer in second region is smaller than the thickness of the optical path length adjusting layer in the first region (see fig.8) for the purpose of improving the uniformity of the cell gap (para.60). The reason for combining is the same as claim 1.
Regarding claim 14, McKnight discloses the optical path length adjusting layer (86 with 88) includes silicon oxide (para.43 discloses the optical path length adjusting layer includes sio2). 
Regarding claim 15, McKnight discloses the liquid crystal display device comprises a transmissive liquid crystal display device (see para.4, 38 and 45 disclose the liquid crystal display device can be a transmissive liquid crystal display device when the layer 78 is transparent). 
Regarding claim 18, McKnight discloses an electronic apparatus, in at least figs.3-4, 6 and 13-19, including:
a liquid crystal display device (75), a liquid crystal display device comprising: 
a plurality of pixels (see fig.4 shows one of the pixel, see figs.13-19), wherein each pixel of the plurality of pixels includes: a first electrode (82); a second electrode (78) opposed to the first electrode; and a liquid crystal layer (80) between the second electrode and the first electrode; 
a first region (region with 78B), wherein the first region has a first optical path length (the length in the first region) between the first electrode and the second electrode; 
a second region (region with 78A), wherein the second region has a second optical path length (the length in the second region) between the first electrode and the second electrode, 
wherein a thickness of the liquid crystal layer in the second region is equal to a thickness of the liquid crystal layer in the first region (see fig.4 and para.21); and 
an optical path length adjusting layer (86, or 86 with 88) between the liquid crystal layer and the second electrode, and
wherein the first optical path length in the first region is longer than the second optical path length in the second region (see fig.4).
McKnight does not explicitly disclose a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position, and a lens above the second electrode, a cover layer between the second electrode and the lens, wherein the cover layer is configured to adjust a focal length of the lens.
Kang discloses an electronic apparatus, in at least fig.8, a thickness of the optical path length adjusting layer (426) varies in the first region (a region overlaps with V portion of 424)(see annotated fig.8 below) and the second region (see annotated fig.8 below), in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position (the lowest portion of the first region, see fig.8 below) and decreases after the first position (see fig.8 below), in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position (the highest portion of the second region, see fig.8 below) and increases after the second position (see fig.8 below) for the purpose of improving the uniformity of the cell gap (para.60).

    PNG
    media_image1.png
    560
    766
    media_image1.png
    Greyscale


Akasaka discloses an electronic apparatus, in at least figs.2,15 and 16, a lens (201; 401) above the second electrode (228; 426), a cover layer (202, 203 or 202 with 203; 402 ,403 or 402 with 403) between the second electrode and the lens (see figs.2 and 15), wherein the cover layer is configured to adjust a focal length of the lens (see at least figs.2 and 15) for the purpose of increasing the contrast (para.100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the optical path length adjusting layer varies in the first region and the second region, in the first region, the thickness of the optical path length adjusting layer increases to a maximum value at a first position and decreases after the first position, in the second region, the thickness of the optical path length adjusting layer decreases to a minimum value at a second position and increases after the second position, and a lens above the second electrode, a cover layer between the second electrode and the lens, wherein the cover layer is configured to adjust a focal length of the lens as taught by Kang and Akasaka respectively in the electronic apparatus of McKnight for the purpose of improving the uniformity of the cell gap and increasing the contrast.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner’s suggestion: claim limitation “the first electrode is a pixel electrode, the second electrode is a counter electrode, the cover layer directly contact both the second electrode and the lens” will overcome the current rejection, and it would require further search and consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871